NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         APR 23 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

JOSE MARVIN VASQUEZ-AREVALO;                     No.   16-74030
LISSETH DEL CARMEN ORTIZ-DE                            18-71132
VASQUEZ; et al.,
                                                 Agency Nos.      A206-836-295
                Petitioners,                                      A206-800-183
                                                                  A206-800-182
 v.                                                               A206-836-312
                                                                  A206-800-279
WILLIAM P. BARR, Attorney General,
                                                 MEMORANDUM*
                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Jose Marvin Vasquez-Arevalo, Lisseth Del Carmen Ortiz-de-Vasquez, and

their three minor children, natives and citizens of El Salvador, petition pro se for

review of the Board of Immigration Appeals’ orders dismissing their appeals from

an immigration judge’s decision denying their applications for asylum,

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and relief under the Convention Against Torture (“CAT”).

We consolidate the petitions for review in Nos. 16-74030 and 18-71132. We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir.

2014), and deny the petitions for review.

      Substantial evidence supports the agency’s determination that petitioners

failed to establish that the harm they experienced or fear in El Salvador was or

would be on account of a protected ground. See Zetino v. Holder, 622 F.3d 1007,

1016 (9th Cir. 2010) (“An [applicant’s] desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground.”); see also Molina-Morales v. INS, 237 F.3d 1048, 1052

(9th Cir. 2001) (harm based on personal retribution is not persecution on account

of a protected ground); Pagayon v. Holder, 675 F.3d 1182, 1191 (9th Cir. 2011) (a

personal dispute, standing alone, does not constitute persecution based on a

protected ground). Thus, petitioners’ asylum claims fail.

      In this case, because petitioners failed to establish eligibility for asylum, they

failed to establish eligibility for withholding of removal. See Zehatye v. Gonzales,

453 F.3d 1182, 1190 (9th Cir. 2006).

                                            2                                   16-74030
      Substantial evidence also supports the agency’s denial of CAT relief because

petitioners failed to establish it is more likely than not they will be tortured by or

with the consent or acquiescence of the government of El Salvador. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITIONS FOR REVIEW DENIED.




                                           3                                     16-74030